Title: Abigail Adams to John Adams, 7 April 1776
From: Adams, Abigail
To: Adams, John


     
      
       April 7 1776
      
     
     I Received two Letters from you this week one of the 13 and the other the 19 of March. I know not where one of my Letters is gone, unless you have since Received it. I certainly wrote you in Febry. and the first Letter I wrote I mention that I had not wrote before. I have write four Letters before this. Believe I have Received all yours Except one you mention writing from Framingham which I never heard of before.
     Have Received all the papers you sent, the oration and Magizines. In the small papers I some times find peices begun and continued, (for instance Johnstones Speach) but am so unlucky as not to get the papers in order and miss of seeing the whole.
     The Removal of the Army seem’s to have stoped the current of news. I want to know to what part of America they are now wandering. Tis Reported and creditted that Manly has taken a schooner belonging to the Fleet richly Laden with money, plate and english Goods with a Number of Tories. The particuliars have not yet Learnt.
     Yesterday the Remains of our Worthy General Warren were dug up upon Bunker Hill and carried into Town and on monday are to be interred with all the Honours of War.
     
     
      April 10
     
     The Dr. was Buried on monday the Masons walking in procession from the State House, with the Military in uniforms and a large concourse of people attending. He was carried into the Chaple, and their a funirel Dirge was played, an Excellent prayer by Dr. Cooper, and an oration by Mr. Morton which I hope will be printed. I think the Subject must have inspired him, a young fellow could not have wished a finer opportunity to have displayed his talents. The amiable and heroick virtues of the disceased recent in the minds of the Audience, the noble cause to which he fell a Martir, their own Sufferings and unparrelled injuries all fresh in their minds, must give weight and energy to whatever could be deliverd upon the occasion, the Dead Body like that of Caesars before their Eyes, whilst each wound, “like dumb mouths did ope their ruby lips, and beg the voice and utterance of a Tongue.”
     
      “Woe to the Hands that shed this costly blood;
      A curse shall light upon their line;
      Domestick fury, and firce civil Strife
      Shall cumber all the parts of Britton.”
     
     
     
      April 11
     
     I take my pen and write just as I can get time, my Letters will be a strange Mixture. I really am cumberd about many things and scarcly know which way to turn myself. I miss my partner, and find myself uneaquil to the cares which fall upon me; I find it necessary to be the directress of our Husbandery and farming. Hands are so scarce, that I have not been able to procure one, and add to this that Isaac has been sick with a fever this fortnight, not able to strick a Stroke and a Multiplicity of farming Business pouring in upon Us.
     In this Dilemma I have taken Belcher into pay, and must secure him for the Season, as I know not what better course to stear. I hope in time to have the Reputation of being as good a Farmeress as my partner has of being a good Statesmen.—To ask you any thing about your return would I suppose be asking a Question you cannot answer.
     Retirement, Rural quiet, Domestick pleasure, all all must give place to the weighty cares of State. It would be meanly poor in Solitude to hide an honest Zeal unwarp’d by party Rage—
     
      “Though certain pains attend the cares of State
      A Good Man owes his Country to be Great
      Should act abroad the high distinguish’d part
      And shew at least the purpose of his Heart.”
     
     I hope your Prussian General will answer the high Character which is given of him. But we who have been bread in a land of Liberty scarcly know how to give credit to so unjust and arbitary a Mandate of a Despot—to cast of a faithfull Servant only for being the unhappy bearer of ill news degrades the Man and dishonours the prince.
     The Congress by imploying him have shewn a Liberality of Senti­ment not confined to colonies or continents, but to use the words of common Sense, have carried their Friendship on a Larger Scale, by claiming Brotherhood with every European christian, and may justly triumph in the Generosity of the Sentiment.
     Yesterday was taken and carried into Cohasset by 3 whale Boats who went from the Shore on purpose a Snow from the Grenades, laiden with 354 puncheons of W.I. Rum, 43 Barrels of Sugar, 12,500 weight coffe, a valuable prize. A Number of eastern Sloops have brought Wood into Town since the Fleet saild. We have a Rumour of Admiral Hopkings being engaged with a Number of Ships and tenders off Road island—are anxious to know the event. Be so good as to send me a List of the vessels which sail with Hopkings, their Names, Weight of Mettal and Number of Men—all the News you know &c.
     I hear our jurors refuse to serve because the writs are issued in the Kings Name. Surely they are for independance.
     Write me how you do this winter. I want to say many things I must omit, it is not fit to wake the Soul by tender strokes of art, or to Ruminate upon happiness we might enjoy, least absence become intolerable. Adieu Yours.
     I wish you would burn all my Letters.
    